IN THE
                         TENTH COURT OF APPEALS

                                No. 10-14-00036-CR

JUSTIN RAY ROMO,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                           From the 19th District Court
                            McLennan County, Texas
                           Trial Court No. 2012-1121-C1


                          MEMORANDUM OPINION


      Appellant Justin Ray Romo pleaded guilty to the offense of evading arrest or

detention using a vehicle and pleaded true to an enhancement allegation.        A jury

thereafter assessed his punishment at four years’ imprisonment. In his sole issue, Romo

contends that the judgment incorrectly recites that he was convicted of a second-degree

felony. The State concedes the error.

      The offense of evading arrest or detention using a vehicle is a third-degree

felony.   See TEX. PENAL CODE ANN. § 38.04(b)(2)(A) (West Supp. 2014).             The
enhancement allegation does not change this. It merely enhances the punishment range

of the offense to that of a second-degree felony without changing the felony degree of

the offense itself. See id. § 12.42(a), (f) (West Supp. 2014); Martin v. State, 405 S.W.3d 944,

949-50 (Tex. App.—Texarkana 2013, no pet.).

       Accordingly, we sustain Romo’s sole issue and modify the judgment to reflect

conviction of a third-degree felony. We affirm the judgment as modified.




                                                   REX D. DAVIS
                                                   Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed as modified
Opinion delivered and filed November 20, 2014
Do not publish
[CR25]




Romo v. State                                                                            Page 2